Title: To James Madison from William Charles Coles Claiborne, 26 June 1806
From: Claiborne, William Charles Coles
To: Madison, James



Sir
N O June 26. 1806.

I was informed on yesterday that an office for the sale of lands in East and West Florida was now open at Pensacola, under the direction of Mr. Morales.  It is understood that the Titles for Land heretofore sold by Morales will now be completed.
I presume the remaining vacant land will in a short time be taken up.  Several Gentlemen of this City will in a few days go in person or send their Agents to Pensacola.  I give you this information under an impression that pending the negociation with Spain it may be useful to the Executive to know, that if the Titles of Mr. Morales are recognized, the US, should they purchase the Floridas, will probably not acquire one acre of vacant land which is fit for cultivation.  I have the honor to be, Sir, very respectfully, Your Mo. obt. Servt.

William C. C. Claiborne

